DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 was filed after the mailing date of the Final Rejection on 1/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over US Patent Application Publication No. 20150118122 to Chyou et. al.
Regarding claim(s) 1, Chyou teaches:
a membrane filtration channel (see Figs. 3-5, a first filtration channel 14 is defined by the interior of surface 18 and membrane 12; and second filtration channel 10 is defined by the interior volume of membrane 12) defined by:
at least one membrane (see ¶ [0004] “The membrane 12 has a selective permeability of the product gas G2. After the product gas G2 is generated, it passes from the reaction pipeline 10 into the sweep pipeline 14 via permeating the membrane 12, and a purge gas G1 enters the sweep pipeline 14 to carry the product gas G2 away.”; the membrane 12 reads on the claimed at least on membrane and defines both the first and second filtration channels 14 & 10)
where at least one surface of the channel (see Figs. 3-5, the surface of membrane 12) is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0023] “the membrane 12 is installed between the reaction pipeline 10 and the sweep pipeline 14 to separate the reaction pipeline 10 from the sweep pipeline 14, and the membrane reactor with divergent-flow channel of this preferred embodiment has a tubular structure, and the reaction pipeline 10 has an internal diameter increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10, so that the reaction pipeline 10 has a cross-sectional area increment from the upstream end 100 to the downstream end 102.”).
While the preferred embodiment of the apparatus of Chyou is a co-current filtration channel; the flow channels 10 & 14 and the membranes 12 of Chyou are fully capable of being used in a cross-flow by the simple reversal of the flow of the fluid in the flow channel 14. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. As such, the recitation of the flow direction in the claims does not differentiate the claimed apparatus from the apparatus of Chyou.
The membrane filtration channel and the at least one membrane of Chyou are fully capable of performing the functional limitation(s) being “used in filtration of a liquid feed”; “used in a liquid feed, the channel comprising the liquid feed in the channel, the liquid feed comprising solid foulants”; the “at least one membrane configured for filtration of the particulate foulants in the liquid feed and for filtered liquid permeata to pass through the at least one membrane; and “such that the particulate foulants in the liquid feed embark on trajectories away from the at least one membrane”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
In the alternative, while Chyou does not address “used in filtration of a liquid feed”; “used in a liquid feed, the channel comprising the liquid feed in the channel, the liquid feed comprising solid foulants”; the “at least one membrane configured for filtration of the particulate foulants in the liquid feed and for filtered liquid permeata to pass through the at least one membrane; and “such that the particulate foulants in the liquid feed embark on trajectories away from the at least one membrane”, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the general teachings of Chyou teach all the claimed structural limitations of the claimed invention.
However, Chyou further teaches where the membrane is selected in order to remove the desired product via diffusion or absorption (see ¶ [0003] “The membrane can be implemented to let the products be removed by selective diffusion or absorption.”).
Therefore, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the membrane of Chyou would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to select a liquid permeable membrane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to the “use in filtration of a liquid feed” and formation of a “filtered liquid permeate though the at least one membrane” as that claimed. MPEP 2112.01.
Still further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed”, “liquid permeate”, and/or “particulate foulants”.
Regarding claim(s) 2, Chyou teaches the cross-flow membrane filtration channel of claim 1.
Chyou further teaches where the at least one surface comprises the at least one membrane (see Fig. 3, membrane 12 is inclined).
Regarding claim(s) 3, Chyou teaches the cross-flow membrane filtration channel of claim 2.
Chyou further teaches where the at least one membrane is one of: a flat sheet membrane and a tubular membrane (see Fig. 3, membrane 12 is a tubular membrane; and Figs. 4-5, membrane 12 is a flat membrane).
Regarding claim(s) 4, Chyou teaches the cross-flow membrane filtration channel of claim 2.
Chyou further teaches where the channel is defined by two membranes forming two surfaces (see Figs. 4-5; membranes 12) and both surfaces are inclined away from the centreline of the channel in the direction of feed flow in the channel (see Figs. 4-5, flow channel 10; see also ¶ [0037] “embodiment resides on that the membrane reactor with divergent-flow channel of this preferred embodiment is a plate structure with multi-layers, so that the plurality of reaction pipelines 10 and the plurality of sweep pipelines 14 can be installed alternately from the inside to the outside”; and ¶ [0042] “the reaction pipeline 10 of the present invention has a cross-sectional area increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10”).
The filtration channel of Chyou is fully capable of performing the functional limitation(s) “defin[ing]… the centerline of the channel in the direction of the liquid feed flow in the channel”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed”.
Regarding claim(s) 5, Chyou teaches the cross-flow membrane filtration channel of claim 1.
Chyou further teaches where the at least one surface comprises a non-permeable wall of the channel (see Fig. 3, interior surface of sweep pipeline 14 is inclined; see also ¶ [0027] “Since the sweep pipeline 14 of the present invention has a cross-sectional area decrement from the upstream end 140 to the downstream end 142”).
Regarding claim(s) 7, Chyou teaches the cross-flow membrane filtration channel of claim 1.
The cross-flow filtration channel of Chyou is fully capable of performing the functional limitation(s) treating “an oily feed”. As discussed above, the filtration channel of Chyou is fully capable of performing the functional limitation(s) “used in filtration of a liquid feed”.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed” and/or “an oily feed”.
Regarding claim(s) 8, Chyou teaches a filtration module comprising a plurality of membrane filtration channels (see Figs. 3-5, channels 10 & 14 defined by membrane 12) used in filtration of a feed comprising foulants, where each of:
A) a membrane filtration channel defined by at least one membrane (see Figs. 3-5, channel 10 defined by membrane 12), where at least one surface of the channel is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0023] “the membrane 12 is installed between the reaction pipeline 10 and the sweep pipeline 14 to separate the reaction pipeline 10 from the sweep pipeline 14, and the membrane reactor with divergent-flow channel of this preferred embodiment has a tubular structure, and the reaction pipeline 10 has an internal diameter increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10, so that the reaction pipeline 10 has a cross-sectional area increment from the upstream end 100 to the downstream end 102.”), and where the at least one surface comprises the at least one membrane (see Figs. 3-5, membrane 12 is inclined as claimed);
B) a membrane filtration channel defined by at least one membrane (see Figs. 3-5, channels 10 & 14 defined by membrane 12), where at least one surface of the channel is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0023] “the membrane 12 is installed between the reaction pipeline 10 and the sweep pipeline 14 to separate the reaction pipeline 10 from the sweep pipeline 14, and the membrane reactor with divergent-flow channel of this preferred embodiment has a tubular structure, and the reaction pipeline 10 has an internal diameter increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10, so that the reaction pipeline 10 has a cross-sectional area increment from the upstream end 100 to the downstream end 102.”), where the at least one surface comprises the at least one membrane, and where the at least one membrane is one of: a flat sheet membrane and a tubular membrane (see Fig. 3, membrane 12 is a tubular membrane; and Figs. 4-5, membrane 12 is a flat membrane);
C) a membrane filtration channel defined by at least one membrane (see Figs. 4-5, channels 10 & 14 defined by membranes 12), where at least one surface of the channel is inclined at an angle away from a centreline of the channel in a direction of feed flow in the channel (see ¶ [0042] “the reaction pipeline 10 of the present invention has a cross-sectional area increment from the upstream end 100 to the downstream end 102 of the reaction pipeline 10”), where the at least one surface comprises the at least one membrane (see Figs. 3-5, membrane 12), and where the channel is defined by two membranes forming two surfaces (see Figs. 4-5; membranes 12) and both surfaces are inclined away from the centreline of the channel in the direction of feed flow in the channel (see Figs. 4-5, flow channel 10; see also ¶ [0037] “embodiment resides on that the membrane reactor with divergent-flow channel of this preferred embodiment is a plate structure with multi-layers, so that the plurality of reaction pipelines 10 and the plurality of sweep pipelines 14 can be installed alternately from the inside to the outside”); or
D) a membrane filtration channel defined by at least one membrane (see Figs. 3 & 5, channel 14 defined by membrane 12 and outer wall 18), where at least one surface of the channel is inclined at an angle away from a centreline of the channel, and where the at least one surface comprises a non-permeable wall of the channel (see Fig. 3, interior surface of outer wall 18 is inclined; see also ¶ [0027] “Since the sweep pipeline 14 of the present invention has a cross-sectional area decrement from the upstream end 140 to the downstream end 142”). The flow channel 14 is fully capable of being inclined at an angle way from the centerline of the channel “in a direction of feed flow in the channel” by the simple reversal of the flow of the fluid in the flow channel 14. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. As such, the recitation of the flow direction in the claims does not differentiate the claimed apparatus from the apparatus of Chyou.
The filtration module and the at least one membrane of Chyou are fully capable of performing the functional limitation(s) being “used in filtration of a liquid feed”; “used in a liquid feed, the channel comprising the liquid feed in the channel, the liquid feed comprising solid foulants”; the “at least one membrane configured for filtration of the particulate foulants in the liquid feed and for filtered liquid permeata to pass through the at least one membrane; and “such that the particulate foulants in the liquid feed embark on trajectories away from the at least one membrane”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
In the alternative, while Chyou does not address “used in filtration of a liquid feed”; “used in a liquid feed, the channel comprising the liquid feed in the channel, the liquid feed comprising solid foulants”; the “at least one membrane configured for filtration of the particulate foulants in the liquid feed and for filtered liquid permeata to pass through the at least one membrane; and “such that the particulate foulants in the liquid feed embark on trajectories away from the at least one membrane”, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the general teachings of Chyou teach all the claimed structural limitations of the claimed invention.
However, Chyou further teaches where the membrane is selected in order to remove the desired product via diffusion or absorption (see ¶ [0003] “The membrane can be implemented to let the products be removed by selective diffusion or absorption.”).
Therefore, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the membrane of Chyou would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to select a liquid permeable membrane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to the “use in filtration of a liquid feed” and formation of a “filtered liquid permeate though the at least one membrane” as that claimed. MPEP 2112.01.
Still further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed”, “liquid permeate”, and/or “particulate foulants”.
Regarding claim(s) 9, Chyou teaches the filtration module of claim 8.
Chyou further teaches where each of the channels in the plurality of cross-flow membrane filtration channels comprises the channel of C) (see Figs. 3-5, channel 10 defined by membrane 12).
While the preferred embodiment of the apparatus of Chyou is a co-current filtration channel; the flow channels 10 & 14 are fully capable of performing the functional limitation(s) being “oriented with its liquid feed flow direction opposite to liquid feed flow direction of its adjacent channel in the plurality of cross-flow membrane filtration channels” by the simple reversal of the flow of the fluid in the flow channel 14 from the preferred embodiments of Chyou.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1 (quoted above).
As such, the recitation of the “flow direction in each of the plurality of cross-flow membrane filtration channels” in the claims does not differentiate the claimed apparatus from the apparatus of Chyou.
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed flow direction”.
Regarding claim(s) 10, Chyou teaches the cross-flow membrane filtration channel of claim 8.
The cross-flow filtration channel of Chyou is fully capable of performing the functional limitation(s) treating “an oily feed”. As discussed above, the filtration channel of Chyou is fully capable of performing the functional limitation(s) “used in filtration of a liquid feed”.
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1 (quoted above).
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed” and/or “an oily feed”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chyou, in further in view of US Patent No. 3416985 to Dounoucos.
Regarding claim(s) 6, Chyou teaches the cross-flow membrane filtration channel of claim 1.
Chyou is silent as to where a spacer insert is provided in the channel at a downstream end of the channel to effect inclination of the at least one surface of the channel.
However, Dounoucos where teaches where a spacer insert is provided in the channel at a downstream end of the channel (see column 2, line(s) 1-10 “a water soluble wax pluglike spacer embedding the woven wire membrane spacer where it is desired later to have an opening, sealing stacked alternate wire spacer and permeable membranes together by means of a sealing compound around the edges of the stack and then washing away the soluble material leaving holes in the seating compound through which the desired fluid mediums may enter and be circulated in the space between adjacent membranes.”) in order to fix the arrangement of the membranes and permit the flow of fluid downstream of the channel.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine spaces of Dounoucos with the channel of Chyou, to yield the predictable results of fixing the arrangement of the membranes as disclosed in Chyou while permitting the flow of fluid downstream of the channel as taught by Dounoucos. MPEP 2143.A.
Further, while, Chyou teaches a “base” device, a membrane filtration channel, upon which the claimed invention can be seen as an “improvement”; Dounoucos teaches a “comparable” device, a filtration membrane assembly, that is not the same as the base device; but which has been improved in the same way as the claimed invention, a spacer insert is provided to effect a desired arrangement of the membranes (see column 2, line(s) 1-10 “a water soluble wax pluglike spacer embedding the woven wire membrane spacer where it is desired later to have an opening, sealing stacked alternate wire spacer and permeable membranes together by means of a sealing compound around the edges of the stack and then washing away the soluble material leaving holes in the seating compound through which the desired fluid mediums may enter and be circulated in the space between adjacent membranes.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, the use of a spacer, as taught by Dounoucos in the same way to the device of Chyou, to yield the predictable result of fluidly sealing the membranes 12 and outer wall 18 in the geometry disclosed by Chyou while permitting the flow of fluid downstream of the channel as taught by Dounoucos. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
It naturally follows that the spacer of the combination of Chyou and Dounoucos is fully capable of effecting the inclination of the at least one surface of the channel, because the inclination has been clearly taught by Chyou. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(a), 102 and 103 previously set forth.
New rejections under 35 USC § 102/103, & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 & 8. When reading the preamble in the context of the entire claim, the recitation “used in filtration of a liquid feed” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the physical structure of the membrane, see page 8) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that Chyou does not teach where “the channel comprises a liquid feed, the liquid feed comprises particulate foulants” see pages 7-; or “for filtered liquid permeate to pass through the at least one membrane”, see page 8-9, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed”, “liquid permeate”, and/or “particulate foulants”.
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In response to applicant’s argument that Chyou is nonanalogous art, see pages 12-15; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Chyou is in the field of applicant’s endeavor: geometric arrangements of membranes and their related flow characteristics.
In response to Applicant’s argument that there would be no reason to use the apparatus of Chyou as a membrane configured for filtration of solid foulants in a liquid feed as claimed, because of the preferred membrane disclosed in Chyou is directed at the separation of hydrogen and carbon dioxide gases (i.e. teaching away), see page(s) 9-10. It has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123.I.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP § 2123.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Like the apparatus at issue in Celeritas Technologies Ltd, the fact that an apparatus is shown to be less than optimal does not vitiate the fact that it is disclosed. MPEP § 2123.I.
Like the apparatus at issue in In re Fulton, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP § 2123.II.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because while Chyou describes a preferred arrangement as reducing the velocity of the fluid flow is not directed at the structure of the apparatus and merely states the expected and predictable fluid dynamics of the system.
As such, the membrane filtration channel, the filtration module, and the at least one membrane of Chyou are fully capable of performing the functional limitation(s) being “used in filtration of a liquid feed”; “used in a liquid feed, the channel comprising the liquid feed in the channel, the liquid feed comprising solid foulants”; the “at least one membrane configured for filtration of the particulate foulants in the liquid feed and for filtered liquid permeata to pass through the at least one membrane; and “such that the particulate foulants in the liquid feed embark on trajectories away from the at least one membrane”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
In the alternative, while Chyou does not address “used in filtration of a liquid feed”; “used in a liquid feed, the channel comprising the liquid feed in the channel, the liquid feed comprising solid foulants”; the “at least one membrane configured for filtration of the particulate foulants in the liquid feed and for filtered liquid permeata to pass through the at least one membrane; and “such that the particulate foulants in the liquid feed embark on trajectories away from the at least one membrane”, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the general teachings of Chyou teach all the claimed structural limitations of the claimed invention.
However, Chyou further teaches where the membrane is selected in order to remove the desired product via diffusion or absorption (see ¶ [0003] “The membrane can be implemented to let the products be removed by selective diffusion or absorption.”).
Therefore, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the membrane of Chyou would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to select a liquid permeable membrane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to the “use in filtration of a liquid feed” and formation of a “filtered liquid permeate though the at least one membrane” as that claimed. MPEP 2112.01.
Still further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP § 2115. In the current case, the material of the feed flow is the material being worked upon. Therefore, there is no patentability to the claims based on the inclusion of the “liquid feed”, “liquid permeate”, and/or “particulate foulants”.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Application Publication No. 20070144969 by Gordon teaching a filtration module for a liquid feed with at least one surface inclined at an angle away from a centerline of a channel (see ¶ [0109] “the outer cage 1010 narrows from front to back by having the top and side surface members 1015 angled off the parallel of the flow of current, and slightly into the filter apparatus 12 such that the cage 1010 has a cross section that decreases along the length of each side 1015 from the leading surface member 1024 to the trailing surface member 1012. Thus, when debris in the water flow encounters the cage 1010, the water flow will tend to push any debris down stream, and thus off of the cage 1010.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773